IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-92-081-CR


JESUS VILLARREAL,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY 

NO. 34,886, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING

 


PER CURIAM

	This is an appeal from a judgment of conviction for misdemeanor driving while
intoxicated.  Punishment was assessed at confinement for two (2) years and a $400.00 fine,
probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  August 31, 1992
[Do Not Publish]